Citation Nr: 1328505	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  12-02 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The appellant asserts that he had qualifying service from 
April 1945 to June 1946 as a member of a recognized Filipino 
guerilla force engaged in the insurgency against the 
Japanese occupation of the Philippines in World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2010 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, The Republic of the Philippines, which denied the 
appellant's claim for Filipino Veterans Equity Compensation 
for failure to establish eligibility.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2012).  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The appellant does not have recognized active military 
service as required to establish eligibility for Filipino 
Veterans Equity Compensation Fund benefits.  American 
Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009); 38 C.F.R. § 3.203 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a)(1)  (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b)  
(2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As for the appellant's claim of basic eligibility for a one-
time payment from the FVEC Fund, the United States Court of 
Appeals for Veterans Claims (Court) has held that in cases 
where the appellant alleges recognized guerrilla service or 
service in the Philippine Army during World War II, VA is 
obligated to inform the appellant of the information or 
evidence necessary to prove the element of veteran status.  
Palor v. Nicholson, 21 Vet. App. 325, 331  (2007) (as 
veteran status is frequently a dispositive issue in claims 
filed by Philippine claimants, some tailoring of notice 
concerning proof of veteran status is necessary in most, if 
not all, cases).

Here, although the appellant was not provided with the 
required notification prior to the initial adjudication of 
his claim, the Board finds that no prejudice has resulted.  
In a January 2010 notification letter, the RO explained what 
the evidence must show to support a claim for entitlement to 
FVEC and that verification of military service was the 
responsibility of the National Personnel Records Center 
(NPRC) and its findings were binding on VA.  See Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. 
App. at 332   ("The Federal Circuit's decision in Soria 
recognizes that service department certifications that 
Philippine service either qualifies or does not qualify the 
claimant for veteran status are conclusive and binding on 
VA"); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  His 
understanding of such is shown in his written responses and 
pleadings, which were submitted via correspondence through 
his daughter during the pendency of this appeal, which 
include assertions that records in possession of the NPRC 
that would establish that he had recognized military service 
were destroyed in the 1973 NPRC fire (See correspondence 
dated January 2012). 

The Board notes that the appellant's claims file contains 
his written contentions attesting to his having had 
qualifying military service during World War II for purposes 
of establishing eligibility for a one-time payment from the 
Filipino Veterans Equity Compensation Fund.  Furthermore, 
service documents from the Armed Forces of Commonwealth of 
The Republic of the Philippines relating to the appellant's 
service in that nation's military have been submitted by the 
appellant for inclusion in the record.  The Board also notes 
that in July 2013 VA had obtained a translation into English 
of a statement from the Veteran in his native Tagalog 
language, which appeared in quotations in correspondence 
dated in December 2009.  Lastly, the claims file reflects 
that VA has thrice inquired the NPRC to verify whether or 
not the Veteran had qualified service in the Armed Forces of 
Commonwealth of The Republic of the Philippines, or 
recognized guerillas of the Philippines, during World War II 
(which included the NPRC searching for records establishing 
such service under the appellant's reported alias and also 
several dozen variations on the spelling of his name) and 
the NPRC's definitive response to each query has been 
associated with the evidence.

Nevertheless, as will be discussed below, the issue 
presented is solely one of statutory interpretation and the 
claim is barred as a matter of law. See Smith v. Gober, 14 
Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384   (Fed. 
Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 
C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as 
a matter of law, entitlement to the benefit claimed cannot 
be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain 
from or discontinue assistance with regard to a claim for a 
benefit to which the claimant is not entitled as a matter of 
law).

The facts are not in dispute; instead, resolution of the 
claim is wholly dependent on interpretation of the 
applicable laws and regulations pertaining to the type of 
service that qualifies an individual for eligibility for 
compensation under the Filipino Veterans Equity Compensation 
Fund.  VA's duties to notify and assist are thereby 
generally inapplicable.

The appellant seeks a one-time payment from the Filipino 
Veterans Equity Compensation Fund under the American 
Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, 
Section 1002 (enacted February 17, 2009).  In order to 
qualify for the benefit, there must be affirmative evidence 
that the claimant is a "veteran" for the purpose of benefits 
administered by VA, which requires that the claimant have 
qualifying military service.  In Section 1002(d) of the 
statute, an eligible person has qualifying service if he 
served before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including among such military forces 
organized guerrilla forces; and was discharged or released 
from service under conditions other than dishonorable.

For the purpose of establishing evidence of service, VA may 
accept evidence of service submitted by a claimant, such as 
a DD Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: 

The evidence is a document issued by the service department; 
and the document contains needed information as to length, 
time and character of service; and in the opinion of VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2012).  When the claimant 
does not submit evidence of service or the evidence 
submitted does not meet the stated requirements, VA will 
request verification of service from the service department.  
38 C.F.R. § 3.203(c) (2012).

The Court has held that the findings of the service 
department verifying a person's service are binding on VA 
for the purpose of establishing service in the United States 
Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 530 
(1992). 

The appellant reported that during the Japanese military 
occupation of the Philippines in World War II, he was a 
member of the "Wha Chi Unit," which he purports to have been 
a volunteer guerilla force comprised of Chinese-Filipino 
irregulars who engaged in armed insurgent actions against 
Japanese occupational forces.  In support of his claim, he 
submitted photocopies of documents purported to be from the 
Armed Forces of Commonwealth of The Republic of the 
Philippines that recognize the appellant's service in Wha 
Chi Unit, 3rd (and also 4th) Squadron of the Philippine-
Chinese Anti-Japanese Volunteer Corps (GVS).  Dates of his 
service range from as early as April 1945 to as late as June 
1946.  The appellant contends that VA should accept these 
documents recognizing his guerilla service by the Armed 
Forces of Commonwealth of The Republic of the Philippines as 
proof of his qualifying service for purposes of eligibility 
to one-time payment from the Filipino Veterans Equity 
Compensation Fund.  Alternatively, he contends that records 
in the NPRC's possession that would establish his qualifying 
service were likely to have been destroyed in the 1973 fire 
at the NPRC's records storage facility. 

However, in reports dated December 2009, October 2011, and 
May 2013, in response to three inquiries by VA, the NPRC 
definitively certified each time that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.  The NPRC's research into 
obtaining records that may support the appellant's claim 
included conducting searches using dozens of alternative 
spelling variations of his name and alias, which the 
appellant provided to VA.  The NPRC also acknowledged that 
some of the records lost in the 1973 NPRC fire were the 
service medical records of the New Philippine Scouts, but 
that the records of recognized guerillas and United States 
Army Forces in the Far East (USAFFE) were not lost as these 
were not stored at the NPRC at the time of the 1973 fire 
and, in any case, despite the fire a list of Filipino 
veterans with recognized military service was always 
available to VA. 

Based upon the evidence of record, the Board finds the 
documents of record fail to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service.  The 
correspondence and evidentiary submissions associated with 
the claims file that were presented by the appellant in 
support of his claim do not otherwise include any official 
documents of the appropriate United States service 
department and may not be accepted by the Board as 
verification of service for the purpose of determining 
eligibility for VA benefits, including the one-time payment 
from the Filipino Veterans Equity Compensation Fund.

The relevant provisions of the law and regulations in regard 
to determining the appellant's eligibility for Filipino 
Veterans Equity Compensation Fund benefits under the 
American Recovery and Reinvestment Act have been adequately 
considered.  For the purpose of ascertaining whether a 
claimant has the requisite military service the provisions 
of 38 C.F.R. § 3.203 have been followed.  The submitted 
evidence from the armed forces of the Commonwealth of The 
Republic of the Philippines does not constitute evidence 
issued by a service department of the United States 
military.  The appellant has provided no further evidence 
that would warrant a request for recertification from the 
service department.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994) (recertification with evidence of erroneous spelling 
of name); Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008) 
(recertification when there is newly received relevant 
evidence since the negative certification).  

The appellant is not legally entitled to compensation from 
the Filipino Veterans Equity Compensation Fund under Section 
1002 of the American Recovery and Reinvestment Act, Pub. L. 
No. 111-5.  As there is no legal basis to substantiate the 
claim, it must be denied.  Sabonis v. Brown, 6 Vet. App. 
426, 429-30 (1994).


ORDER

Entitlement to a one-time payment from the Filipino Veterans 
Equity Compensation Fund is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


